 Case 19-20959-GLT          Doc 93    Filed 08/31/21 Entered 08/31/21 11:29:51           Desc Main
                                      Document     Page 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                           :        Bankruptcy Case No. 19-20959 GLT
                                                 :
Glen H. Green and Esther L. Green,               :        Chapter 13
                                                 :
         Debtors.                                :        Document No.: _______
                                                 :
Glen H. Green and Esther L. Green,               :
                                                 :
         Movants,                                :
                                                 :
         vs.                                     :
                                                 :
RONDA J. WINNECOUR, CHAPTER 13                   :
TRUSTEE, UNITED STATES                           :
TRUSTEE’S OFFICE, FAYETTE                        :
COUNTY TAX CLAIM BUREAU,                         :
NEWELL BOROUGH, FRAZIER                          :
SCHOOL DISTRICT, AND MICHAEL A.                  :
CASSIN AND CHRISTINA M. CASSIN,                  :
BUYERS,                                          :
                                                 :
         Respondents.                            :


         MOTION FOR PRIVATE SALE OF REAL PROPERTY FREE AND CLEAR
               OF ALL MORTGAGES, LIENS, AND ENCUMBRANCES

         AND NOW, comes the DEBTORS, GLEN H. GREEN AND ESTHER L. GREEN, by her

attorneys, ZEBLEY MEHALOV & WHITE, P.C., and DANIEL R. WHITE, ESQUIRE, who files the

within MOTION FOR PRIVATE SALE OF REAL PROPERTY FREE AND CLEAR OF ALL

MORTGAGES, LIENS, AND ENCUMBRANCES of which the following is a statement:

         1.     Petitioners are the Debtors in this Chapter 13 Bankruptcy proceeding, having filed a

                voluntary petition for relief on March 12, 2019.

         2.     Among the Debtors’ assets is a single family home and a lot located at 927 Newell

                Road, Fayette City, Fayette County, Pennsylvania, ID # 23-01-0008 (“real property”).
Case 19-20959-GLT     Doc 93     Filed 08/31/21 Entered 08/31/21 11:29:51                Desc Main
                                 Document     Page 2 of 4




    3.   The subject property is owned solely by Debtor-wife by Deed which has been recorded

         in the Recorder of Deeds Office of Fayette County, Pennsylvania. This property was

         inherited from her late father.

    4.   The real property to be sold is encumbered as of the date of the bankruptcy filing, by

         several liens identified in the Debtor’s Schedules and Chapter 13 plan as follows:

         a.      PNC Bank (POC #11) - mortgage in late father’s name with a payoff of

                 $44,684.31 less Trustee distributions, and;

         b.      Shellpoint/NewRez (POC #12) - mortgage in late father’s name with a payoff

                 of $88,613.09, less Trustee distributions.

    5.   The real property to be sold may also subject to a real estate tax claim in favor of Fayette

         County, Pennsylvania for the year of 2021 as the current real estate taxes in an unknown

         amount.

    6.   The real property to be sold may be subject to 2021 real estate tax claim by Newell

         Borough and/or Frazier School District. Although said entities did not file claims in the

         Chapter 13 case, Newell Borough and Frazier School District are listed and served as

         Respondents herein.

    7.   The Chapter 13 Trustee, Ronda J. Winnecour, is listed herein as a Respondent for notice

         purposes only.

    8.   The Debtor-wife, as Seller, has agreed to sell, and Michael A. Cassin and Christina M.

         Cassin, as Buyer, has agreed to buy the Debtor-wife’s interest in the real property. The

         total purchase price for Debtor-wife’s interest in the real property is One Hundred Thirty

         Five Thousand Dollars($135,000.00). A true and correct copy of the Agreement of Sale

         is attached hereto and incorporated as Exhibit “A”.

    9.   The Buyers are Pennsylvania residents, and adult individuals. They are related to the
  Case 19-20959-GLT         Doc 93     Filed 08/31/21 Entered 08/31/21 11:29:51              Desc Main
                                       Document     Page 3 of 4



               Debtors as Debtors’ Daughter and Son-in-law, but neither is an interested party nor a

               creditor in Debtors’ bankruptcy.

       10.     The sale of the aforementioned interest in the real property is by General Warranty Deed

               and is contingent upon Debtor-wife receiving Bankruptcy Court approval of said sale.

       11.     The Debtors aver that the sales price is fair and reasonable under the circumstances.

       12.     The Debtors request that this sale be approved as it will be a substantial benefit to the

               Debtors, in that the Debtors required monthly payment will be greatly reduced going

               forward.

       13.     The Debtors propose this sale as a private sale with consent of the Chapter 13 Trustee

               pursuant to the Local Rule 6004.2 as the proceeds of the sale are estimated to satisfy the

               liens of record and the bankruptcy plan pays the unsecured creditors in full. A

               stipulation signed by the Chapter 13 Trustee to sell property without publication will be

               filed in this matter.

       14.     The Debtor-wife requests that this sale be approved as promptly as possible, and that

               she be authorized to consummate the sale to the purchaser named herein.

       15.     No realtor has been involved and/or approved by the Court in this case. No realtor

               commission is due.

       16.     Debtor’s Counsel, Zebley Mehalov & White, P.C. has spent significant time related to

               the appointment of the Realtor and approval of this sale and requests a fee of One

               Thousand ($1,000.00) Dollars to be paid from closing proceeds.

       WHEREFORE, the DEBTOR, GLEN H. GREEN AND ESTHER L. GREEN, respectfully

request that this Honorable Court enter an Order as follows:

               1.      That this Honorable Court authorize the sale of the aforementioned interest in

                       real property upon the terms and conditions as described in the attached
 Case 19-20959-GLT       Doc 93    Filed 08/31/21 Entered 08/31/21 11:29:51              Desc Main
                                   Document     Page 4 of 4



                    Agreement of Sale;

             2.     That all appropriate secured claims and/or liens against this property be paid at

                    closing;

             3.     That Debtors’ Counsel receive requested professional fees related to the sale of

                    this property to be paid at closing; and

             4.     This Honorable Court authorize the distribution of the sale proceeds as set forth

                    in the Order attached to this Motion.

                                                   Respectfully submitted,

                                                   ZEBLEY MEHALOV & WHITE, P.C.

                                                   BY

Date: August 31, 2021                              /s/ Daniel R. White
                                                   Daniel R. White
                                                   Attorney for the Debtors
                                                   PA ID NO. 78718
                                                   P.O. Box 2123
                                                   Uniontown, PA 15401
                                                   724-439-9200
